UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6616


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DOROTHY LEE ANDERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:11-cr-00837-JFA-1; 3:17-
cv-00536-JFA)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Dorothy Lee Anderson, Appellant Pro Se. Winston David Holliday, Jr., Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dorothy Lee Anderson seeks to appeal the district court’s order denying relief on

her motion seeking the benefit of Amendment 794 to the Sentencing Guidelines. The

district court construed the pleading as either a motion filed under 28 U.S.C. § 2255

(2012), or as a motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c) (2012),

and concluded that Anderson was not entitled to relief.

       To the extent that Anderson seeks to appeal the denial of relief under § 2255, the

order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court's assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322 (2003). When the

district court denies relief on procedural grounds, the prisoner must demonstrate both that

the dispositive procedural ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right. Slack, 529 U.S. at 484-85. We have independently

reviewed the record and conclude that Anderson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the appeal as to the denial

of § 2255 relief.

       To the extent that Anderson seeks to appeal the denial of relief under § 3582(c),

we have reviewed the record and find no reversible error. Accordingly we affirm on the

                                             2
reasoning of the district court. United States v. Anderson, Nos. 3-cr-00837-JFA-1; 3:17-

cv-00536-JFA (D.S.C. Mar. 29, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                            DISMISSED IN PART; AFFIRMED IN PART




                                            3